Citation Nr: 0424394	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from December 1953 to February 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for bilateral 
hearing loss and residuals of a head injury.

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
hearing is of record.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  
See also Charles, 16 Vet. App. at 374 -75.

As to the veteran's claim for service connection for 
bilateral hearing loss, impaired hearing is considered a 
disability when the auditory threshold in any frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).

Private medical records confirm the veteran has hearing loss, 
and it was documented as far back as November 1972.  While 
there is no medical evidence indicating whether he had 
hearing loss prior to that time, this is partly due to the 
absence of any service medical records (SMRs) for 
consideration as they were likely destroyed by fire.  In 
these circumstances, VA's duty to assist is particularly 
great.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  
And while the RO properly sought alternative records to 
compensate for the missing SMRs, and was informed by the 
National Personnel Records Center (NPRC) that the morning 
reports of the veteran's unit did not refer to his health, he 
nonetheless is entitled to a VA examination to determine 
whether his current hearing loss is related to the hearing 
loss that he claims was recorded in the missing records.



Similarly, private medical records from May 1994 show head 
pain that may be associated with the veteran's military 
service, as he claims multiple head injuries while in the 
military that unfortunately cannot be documented because of 
the absence of his SMRs.  So a VA examination is needed to 
determine whether any current disorder relating to his head 
is as likely as not related to his alleged head injuries in 
service or, instead, more likely due to his documented 
intercurrent head injuries during the years since service 
(e.g., in motor vehicle accidents).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA audiology examination to determine the 
etiology of his hearing loss.  The claims 
folder must be made available to the 
examiner, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's bilateral hearing loss 
is related to service.  If no opinion can 
be rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  In addition, schedule the veteran for 
a VA examination to determine the 
etiology of any residuals of a head 
injury.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
pain or other disorder relating to the 
veteran's head is related to his claimed 
in-service head injuries, as opposed to 
his post-service head injuries (in motor 
vehicle accidents, etc).  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



4.  Ensure the opinions respond to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
either of the claims continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the appeal to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


